EXHIBIT 10.1
 
EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE


This Employment Separation Agreement and Release (the “Agreement”) is made and
entered into as of the Effective Date (as defined in paragraph 21 of this
Agreement) by and between Ralph Lauren Corporation, a Delaware corporation (the
“Corporation”) and Robert Madore (the “Executive”).


W I T N E S S E T H:
WHEREAS, Executive and the Corporation had entered into an employment agreement
effective April 1st, 2015 (the “Employment Agreement”);
WHEREAS, Executive and the Corporation have mutually agreed that Executive’s
employment with the Corporation shall end on September 30, 2016 (the
“Termination Date”); and
WHEREAS, the Corporation and Executive wish to confirm the terms of Executive’s
separation from employment and set forth certain promises, agreements, and
understandings in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged (and is in addition to what Executive is legally
entitled to), the Corporation and Executive do hereby agree as follows:
1.            Payments to Executive by the Corporation.  In exchange for
agreeing to and complying with the terms of this Agreement (including, without
limitation, the release it contains in Section 6), Executive shall receive the
following consideration (which Executive acknowledges is sufficient and in
addition to what Executive would be legally entitled to) and be treated in the
following manner:
(a)            Executive will remain on the Corporation’s payroll as an employee
until September 30th, 2016, (the “Termination Date”), unless the Corporation
terminates his employment with Cause (as that term is defined in Section 1(h)
below), prior to that date, in which case Executive shall remain on the
Corporation’s payroll as an employee only until the date that the Corporation
terminates his employment with Cause.  Provided Executive is not earlier
terminated with Cause, Executive will receive Executive’s regular base salary,
at the annual gross amount of Seven Hundred Thousand Dollars ($700,000), less
applicable withholdings, in bi-weekly installments pursuant to the normal
payroll practices of the Corporation until the Termination Date.
(b)            Subject to the Executive not revoking this Agreement pursuant to
Section 16, and provided that Executive is not terminated for Cause (in which
case no payments or benefits of any type under this Section 1 or otherwise shall
be owed to Executive, except as required by law), the Corporation shall pay to
Executive the total gross amount of One Million and Fifty Thousand Dollars
($1,050,000), less applicable withholdings, equivalent to seventy-
 
1

--------------------------------------------------------------------------------

eight (78) weeks of Executive’s base salary, with payments commencing on the
Corporation’s first payroll date following the 30th day after the Termination
Date and continuing in equal bi-weekly installments pursuant to the normal
payroll practices of the Corporation through the end of the seventy-eight (78)
week period (the “Severance Period”), provided that the initial payment shall
include the base salary amounts for all payroll periods from the Termination
Date through the date of such initial payment (for purposes of Section 409A (as
defined in Section 19), Executive’s right to receive installment payments
pursuant to this Section 1 shall be treated as a right to receive a series of
separate and distinct payments).
(c)            On the date that Executive Officer Annual Incentive Plan
(“EOAIP”) bonuses for the Corporation’s 2017 fiscal year are paid to its
eligible executive officers, which shall be on a date no earlier than May 15,
2017, and no later than June 15, 2017, the Corporation shall pay Executive an
amount equal to the greater of (x) his EOAIP bonus for the Corporation’s 2017
fiscal year, less applicable withholdings, without prorating it based on
Executive’s termination prior to the end of that fiscal year; and (y) Five
Hundred and Twenty-Five Thousand Dollars ($525,000).
(d)            On the Corporation’s first regularly established payroll pay date
immediately following September 30, 2017, the Corporation shall pay to Executive
the lump sum amount of nine hundred and sixty-four thousand two hundred and
fifty dollars ($964,250), less applicable withholdings.  The severance payments
set forth in Sections 1(b), 1(c) and 1(d) shall hereinafter be referred to as
the “Severance Payment” or “Severance Payments.”
(e)            Executive’s eligibility for participation in all benefit plans of
the Corporation will cease as of the Termination Date, except for Executive’s
right to group medical and dental coverage for himself and his eligible
dependents pursuant to COBRA.  In this regard, during the Severance Period,
subject to the Executive’s timely election of COBRA, the Corporation shall pay
the employer’s share of the monthly premium for Executive’s group medical and
dental coverage, while Executive will be responsible for paying the employee’s
share of such monthly premium.  Executive’s participation in the Corporation’s
group medical or dental insurance plan and the Corporation’s obligation to pay
the employer’s share of the premium shall immediately cease at such time as the
Executive becomes eligible for a future employer’s medical and/or dental
insurance coverage (or would become eligible if the Executive did not waive
coverage).  Notwithstanding the foregoing, Executive shall also be entitled to
receive during the Severance Period: (x) reimbursement for fees related to
financial planning services with the current provider of such services to
Executive at the same level of services as he received while an employee with
the Corporation; and (y) reimbursement for fees for executive healthcare
benefits with the current provider of such services to Executive at the same
level of benefits as he received while an employee with the Corporation.   In
accordance with the Corporation’s applicable vacation policy, and no later than
thirty (30) days after the Termination Date, the Corporation shall pay Executive
an amount reflecting his accrued and unused vacation time.
(f)            Executive acknowledges and agrees that Executive’s stock options,
restricted performance share units (“RPSUs”), Performance Share Units (“PSUs”)
and Restricted Share Units (“RSUs”), if any, shall be governed by the terms of
the Corporation’s 2010 Long-Term Stock Incentive Plan (the “Stock Award Plan”). 
Further, pursuant to the terms of the Stock
2

--------------------------------------------------------------------------------

Award Plan, Executive hereby acknowledges and agrees Executive shall not be
entitled to any further grants of stock options, RPSUs, PSUs, RSUs or any other
equity awards from the Corporation on and after the Effective Date.
(g)            In the event of Executive’s death prior to the payment of all
Severance Payments, the Corporation shall, upon notice of Executive’s death, pay
any and all remaining unpaid Severance Payments to Executive’s estate.  Other
than the payments and benefits specifically set forth in this Agreement, the
Executive agrees that the Corporation and its subsidiaries, affiliates and
licensees do not owe the Executive any additional payments, compensation,
remuneration, bonuses, incentive payments, benefits, stock options, warrants,
restricted stock units, severance, reimbursement of expenses, or commissions of
any kind whatsoever, or other similar compensation, including any obligations
owed to Executive under any employment agreement, offer letter or otherwise.
(h)            For purposes of this Agreement, “Cause” shall be defined as (i)
the factors set forth in Section 2.1(d)(iii), (d)(iv), (d)(v), (d)(vii), or
(d)(viii) in the Employment Agreement, (ii) Executive’s conviction (or entering
into a plea bargain admitting guilt or nolo contendre) of any felony in any
federal or state court of competent jurisdiction, (iii) Executive’s material
breach of any of the following Corporation policies and governance documents:
(1) Code of Business Conduct and Ethics; (2) Code of Ethics for Principal
Executive Officers and Senior Financial Officers; (3) drug & alcohol use; (4)
violent acts or threats of violence; (5) falsification of business records, (iv)
Executive’s failure to follow the lawful and reasonable directives of the
Corporation or the Board, or (v) Executive’s material failure to prepare for and
assist with the transition of his role to a successor executive, provided that
no conduct, with the exception of a felony conviction, shall constitute Cause
unless and until Executive has first been provided written notice, citing to the
specific factor for which Executive is allegedly in default, and granted a
period of at least ten (10) calendar days following his receipt of such notice
to cure the alleged default in performance to the good faith satisfaction of the
Corporation.
2.            Return of Property.  On or prior to the Termination Date,
Executive agrees to return to the Corporation any and all files or other
property of the Corporation and its subsidiaries, affiliates and licensees (said
property includes, but is not limited to, purchase orders, financial reports and
statements, projections, forecasts, balance sheets, income statements, budgets,
actual or prospective purchaser or customer lists, written proposals and
studies, plans, drawings, specifications, investor reports, books, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
credit cards, computers, laptops, cellular or other telephones, blackberrys,
calculators, identification and security cards, beepers, keys, deeds, contracts,
office equipment and supplies, records, computer discs, emails and other
electronic files of the Corporation, etc.) without retaining any copies or
extracts thereof.  The Corporation will, in accordance with its procedures
established by its Information Technology department and provided Executive
cooperates with those procedures, use reasonable efforts to locate and provide
to Executive within a reasonable period of time after the Termination Date
Executive’s private files related solely to his personal affairs, provided no
Confidential Information (as defined below) is contained in those private files.
Notwithstanding the forgoing, Executive shall be permitted to retain the
following items previously issued by the Corporation which the Corporation has
agreed Executive may retain:  (i) cellular telephone and related applications
and equipment; (ii) iPad and related software and equipment; (iii) computer
laptop
3

--------------------------------------------------------------------------------

and related software and equipment; and (iv) home printer and related equipment,
provided that the Corporation shall first take any and all actions required in
its sole and complete discretion to remove all Confidential Information (as
defined below) from these items prior to their retention by Executive.  Further,
upon the Termination Date, the Corporation will permit Executive, in accordance
with the Corporation’s applicable policies and procedures, to port his assigned
cellular telephone calling number to a private plan with a carrier of his own
choosing, after which time the Corporation shall not be responsible for any
costs associated with the use of the cellular telephone or cellular telephone
number.
3.            Confidentiality of this Agreement.  Executive, on behalf of
himself and his agents, attorneys, heirs, executors, administrators, affiliates
and assigns agrees that this Agreement and the negotiations and discussions
leading up to this Agreement will be regarded as privileged communications
between the parties, and that he will not reveal, disseminate by publication of
any sort, or release in any manner the same to any other person or entity,
except as required by legal process (in which case, Executive agrees to
forthwith provide written notice of said legal process as set forth below prior
to the production of the requested information), or as expressly permitted by
the Corporation (and only to the extent expressly permitted).  Notwithstanding
the foregoing, Executive may reveal the relevant terms of this Agreement to the
Executive’s spouse or significant other and immediate family members,
accountants and attorneys, provided that such parties agree to be bound by the
confidentiality provisions herein. The Corporation may disclose information
concerning Executive’s separation from the Corporation and negotiations leading
up to this Agreement if required by law or for regulatory compliance purposes
(including but not limited to SEC reporting obligations) and to any Releasee (as
defined below) with a business-related need to know as determined by the
Corporation in its sole and complete discretion.  Nothing in this provision
shall prohibit the Corporation from disclosing this Agreement to the extent
required by law or pursuant to Securities and Exchange Commission (“SEC”)
reporting obligations.  Notwithstanding the foregoing, in the event the
Agreement is publicly filed the above limitation shall not include any
information publicly disclosed.
4.            Obligations.
(a)            In exchange for the payments and benefits set forth in paragraph
1 herein, Executive agrees that during the Severance Period, Executive shall for
no additional compensation or benefits whatsoever make himself reasonably
available to answer questions if requested by the Corporation upon reasonable
notice to assist in transitioning Executive’s former duties and responsibilities
for the Corporation.
(b)            With the exception of the duties and responsibilities set forth
in this paragraph 4, Executive acknowledges and agrees that Executive is
relieved of all duties and responsibilities for the Corporation and its
subsidiaries, affiliates and licensees as of the Termination Date, that
Executive does not have the authority to bind the Corporation or any of its
subsidiaries, affiliates or licensees, and that during the Severance Period
(without waiver of the Corporation’s rights after the Severance Period ends),
Executive shall not contact any past, current, or prospective customers,
distributors, manufacturers, partners or suppliers of the Corporation or any of
its subsidiaries, affiliates or licensees (i) on behalf of the Corporation or
(ii) with the intent of reducing, interfering or ceasing the relationship
between the Corporation
4

--------------------------------------------------------------------------------

and any of the parties referred to in this sentence.  Effective as of the
Termination Date, Executive shall cease and be deemed to have resigned from any
and all titles, positions and appointments the Executive holds with the
Corporation and any of its affiliates, whether as an officer, director,
employee, trustee, committee member or otherwise). Executive agrees to execute
any documents reasonably requested by the Corporation in accordance with the
preceding sentence.
(c)            The Executive, on behalf of the Executive, the Executive’s
agents, attorneys, heirs, executors, administrators, affiliates and assigns,
agrees that the Executive shall not at any time from and after the Effective
Date engage in any form of conduct, or make any statements or representations
(whether written or oral), that is reasonably likely to disparage or otherwise
impair the reputation, goodwill or commercial interests of the Corporation, its
management, stockholders, directors, employees, subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to (i)
compliance with legal process or subpoena, or (ii) statements in response to an
inquiry from a court or regulatory body.  The Corporation also agrees that no
director nor SEC named executive officer of the Corporation will, during the
period in which they are directors and/or SEC named executive officers, make any
statements or comments to the press or externally that disparages the reputation
of the Executive; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, (ii) statements in response to an
inquiry from a court or regulatory body; or (iii) statements made for the
purpose of complying with any legal or regulatory duty, including but not
limited to any SEC reporting obligation.
(d)            Executive further agrees that Executive will reasonably cooperate
with the Corporation in connection with any existing or future litigation
involving the Corporation, whether administrative, civil or criminal in nature,
in which and to the extent the Corporation deems Executive’s cooperation
necessary.  The Corporation shall pay all reasonable, documented travel and
other expenses, incurred by the Executive in connection therewith as long as
such expenses and costs are approved in advance in writing by the Corporation
(and such approval shall not be unreasonably withheld).
(e)            Executive agrees that until the Termination Date, Executive shall
comply with the non-compete provisions contained in Section 3.1(a) of the
Employment Agreement.
(f)            Executive agrees that until the Termination Date and for a period
of twenty-four (24) months after the Termination Date, Executive will not
solicit or hire any employee, contractor, consultant, or customer of the
Corporation or any of its subsidiaries, affiliates or licensees thereof away
from employment, consultancy or retention by any such entities or to reduce or
cease doing business with any such entities. As used herein, “solicit” shall
include, without limitation, requesting, encouraging, enticing, assisting, or
causing, directly or indirectly.
(g)            Executive represents and warrants that, as of the Termination
Date, Executive will not have any personal expenses, loans or other obligations
due to the Corporation or any of its subsidiaries, affiliates or licensees and
agrees that if any such amounts are owed to the Corporation or any of its
subsidiaries, affiliates or licensees, the Corporation may deduct such amounts
from the payments to be made to Executive under the terms of this Agreement;
5

--------------------------------------------------------------------------------

provided, however, that the maximum amount that the Corporation may deduct from
any payments to be made to Executive under the terms of this Agreement that are
subject to Section 409A (as defined in Section 19) is $5,000 (and Executive
shall repay to the Corporation any such amounts in excess of $5,000).
5.            Nondisclosure of Confidential Information.  Executive agrees not
to disclose or cause to be disclosed in any way to any person or entity in any
fashion any confidential, trade secret, or proprietary information or documents
relating to the Corporation or any of its subsidiaries, licensees or affiliates
or the Executive’s employment with the Corporation, including, but not limited
to, the operations of the Corporation and its affiliates, licensees and
subsidiaries, strategies, financial information, financial statements, budgets,
products, marketing data, business plans, technology, research and development,
client, and client lists, price and cost information, merchandising
opportunities, expansion plans, designs, store plans, customer, supplier and
subcontractor identities, characteristics and agreements, salary, staffing and
employment information, and non-public information regarding Mr. Ralph Lauren
and members of his family (“Confidential Information”).
6.            Release.
                          (a)            In consideration for the payments and
benefits to be provided to the Executive under this Agreement, the Executive,
with the intention of binding the Executive, the Executive’s agents, attorneys,
representatives, heirs, issue, executors, affiliates, successors, administrators
and assigns, does hereby irrevocably and unconditionally forever release and
discharge the Corporation, and its subsidiaries, affiliates, divisions and
licensees, as well as each of their respective stockholders, managers, members,
partners, heirs, executors, administrators, agents, employees, officers,
directors, predecessors, successors, insurers, assigns, representatives and
attorneys (all, collectively, the “Releasees”), of and from any and all manner
of actions, causes of action, suits, complaints, debts, sums of money, costs,
damages, losses, interests, attorneys’ fees, expenses, liabilities, charges,
claims, obligations, promises, agreements, counterclaims and demands,
whatsoever, in law or in equity or otherwise, that Executive now has or may
have, whether mature, direct, derivative, subrogated, personal, assigned, both
known and unknown, foreseen or unforeseen, contingent or actual, liquidated or
unliquidated, arising from the beginning of the world until the Effective Date,
including, but not limited to, any claims arising in any way out of Executive’s
employment with the Corporation or the termination of Executive’s employment
with the Corporation.  The foregoing release of claims by Executive includes,
but is not limited to, any and all claims under the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Civil Rights Act of
1991, 42 U.S.C. § 1981a et seq., the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq., the Family and Medical Leave Act (“FMLA”), Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the United States
Constitution, the Constitution of the State of New York, the New York State
Human Rights Law, N.Y. Exec. Law § 291 et seq., the New York City Human Rights
Law, N.Y.C. Admin. Code, § 8-107 et seq., the Sarbanes-Oxley Act of 2002, et
seq., (each as amended) and all other similar federal, state, or municipal
statutes or ordinances, including any whistle blower or any other local, state
or federal law, regulation or ordinance  prohibiting discrimination or
pertaining to employment, and any contract, tort, or common law theories with
respect to Executive’s hiring by the Corporation, the
6

--------------------------------------------------------------------------------

terms and conditions of Executive’s employment with the Corporation, and/or the
termination of Executive’s employment with the Corporation. Notwithstanding the
foregoing, Executive does not waive Executive’s rights to any claims which may
not be released as a matter of law.  The Corporation further agrees that nothing
in this Agreement shall be deemed a waiver or release by Executive of or
otherwise affect any right he may have to indemnification or legal
representation, including any right Executive has to indemnification and legal
representation under the Corporation's articles or bylaws and/or existing law
and/or any professional liability insurance or Directors & Officers insurance
policies applicable to Executive.


            (b)            The Corporation and Executive understand and agree
that the release set forth in Section 6(a) above does not in any way affect the
rights and obligations of the parties created under this Agreement and the
rights of either party to take whatever steps may be necessary to enforce the
terms of this Agreement or to obtain appropriate relief in the event of any
breach of the terms of this Agreement.  Executive acknowledges that Executive
has not filed any complaint, charge, claim or proceeding, if any, against any of
the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”).  Executive represents that Executive is not
aware of any basis on which such a Proceeding could reasonably be instituted. 
Executive acknowledges that Executive will not initiate or cause to be initiated
on Executive’s behalf any Proceeding and will not participate in any Proceeding,
in each case, except as required by law.  Further, the release set forth in
Section 6(a) does not prohibit the Executive from (i) initiating or causing to
be initiated on Executive’s behalf any, complaint, charge, claim or proceeding
against the Corporation before any local, state or federal agency, court or
other body challenging the validity of the waiver of Executive’s claims under
the ADEA as contained in Section 6(a) of this Agreement (but no other portion of
such waiver) or (ii) reporting possible violations of law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or (iii) from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.


7.            Certain Forfeitures in Event of Breach.  Executive acknowledges
and agrees that, notwithstanding any other provision of this Agreement, and in
addition to any other remedies that may be available to the Corporation at law
or in equity, in the event that Executive breaches any obligation under the
provisions of paragraphs 2, 4(c), 4(d), 4(e), 4(f) or 5 of this Agreement,
Executive will forfeit immediately Executive’s right to receive any unpaid
payments and benefits set forth in paragraph 1 herein.
8.            No Admission of Liability.  Executive acknowledges and agrees that
any payments or benefits provided to Executive under the terms of this Agreement
do not constitute an admission by the Corporation or any of its subsidiaries,
affiliates or licensees that they have violated any law or legal obligation with
respect to any aspect of Executive’s employment with the Corporation.
9.            Entire Agreement.  The Corporation and Executive each represent
and warrant that no promise or inducement has been offered or made except as
herein set forth and that the consideration stated herein is the sole
consideration for this Agreement.  This Agreement is a complete and entire
agreement and states fully all agreements, understandings, promises and
commitments as between the Corporation and Executive and as to the termination
of their
7

--------------------------------------------------------------------------------

relationship; this Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, including any prior employment agreements between the
Corporation and the Executive, including but not limited to the Employment
Agreement.  This Agreement may not be modified except by an instrument in
writing signed by the party against whom the enforcement of any waiver, change,
modification, or discharge is sought.
10.            No Transfer.  Executive represents and warrants that Executive
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any action, cause of action,
suit, debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement.
11.            Assignability, Choice of Law, Jurisdiction, Venue.  This
Agreement is personal to Executive and the Executive may not assign, pledge,
delegate or otherwise transfer to any person or entity any of Executive’s
rights, obligations or duties under this Agreement.  This Agreement shall be
governed by, construed in accordance with, and enforced pursuant to the laws of
the State of New York without regard to principles of conflict of laws.  The
parties hereto waive any defense of lack of jurisdiction or venue regarding a
party not being a resident of New York and hereby specifically authorize any
action brought by either party to this Agreement to be instituted and prosecuted
in any state or federal court located in the State of New York, County of New
York.  Further, the parties hereto hereby waive any right to a jury trial of any
claim or cause of action based upon a breach of this Agreement.
12.            Enforceability.  Each of the covenants and agreements set forth
in this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
13.            Counterparts.  This Agreement may be executed in counterparts,
each of which together constitute one and the same instrument. Signatures
delivered by facsimile or email PDF shall be effective for all purposes.
14.            Notices.  For the purpose of this Agreement, notices, demands,
and all other communications provided for in the Agreement shall be in writing
and shall be deemed to have been duly given by hand or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
8

--------------------------------------------------------------------------------

If to the Executive: Robert Madore




If to the Corporation:
Ralph Lauren Corporation
Legal Department
625 Madison Avenue
New York, New York 10022
Attn:  General Counsel

                                                                   
 
15.            Nonadmissibility.  To the extent permitted by applicable law,
nothing contained in this Agreement, or the fact of its submission to the
Executive, shall be admissible evidence against the Corporation in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Agreement).
 
16.            Revocation.  This Agreement, including all of the payment and
benefit provisions set forth in Section 1 above, shall not become effective
unless the Agreement is executed, dated and delivered to the Corporation within
twenty-one (21) calendar days following the date it is received by Executive,
and is not revoked, as provided for in Section 17 herein, prior to the eighth
day after this Agreement is signed by Executive.
17.            Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) Executive has carefully
read it and fully understands what it means; (b) Executive has been advised in
writing to discuss this Agreement with an independent attorney of Executive’s
own choosing before signing it and has had a reasonable opportunity to confer
with Executive’s attorney and has discussed and reviewed this Agreement with
Executive’s attorney prior to executing it and delivering it to the Corporation;
(c) Executive has been given twenty-one (21) calendar days to consider this
Agreement; (d) Executive has had answered to Executive’s satisfaction any
questions Executive has with regard to the meaning and significance of any of
the provisions of this Agreement; (e) Executive has agreed to this Agreement
knowingly and voluntarily of Executive’s own free will and was not subjected to
any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby; and (f) Executive may
revoke Executive’s acceptance of this Agreement within seven (7) calendar days
after Executive signs it (the “Revocation Period”), by sending a written Notice
of Revocation to the address of the Corporation as set forth in paragraph 14
above.
18.            No Construction Against Drafter.   No provision of this Agreement
or any related document will be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.
19.            Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section
9

--------------------------------------------------------------------------------

409A”), including without limitation any such regulations or other guidance that
may be issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to adopt such limited amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Corporation reasonably determines
are necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.  The
reimbursement of any expense under this Agreement shall be made no later than
December 31 of the year following the year in which the expense was incurred. 
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.  The amount of any in-kind
benefits provided in one year shall not affect the amount of any in-kind
benefits provided in any other year.  The right to reimbursement or to in-kind
benefits is not subject to liquidation or exchange for another benefit.  For the
avoidance of doubt, the Corporation shall have no obligation to indemnify or
otherwise hold the Executive harmless from any taxes or penalties under Section
409A.
20.            Taxes. Notwithstanding any other provision of this Agreement to
the contrary, the Corporation may withhold from all amounts payable under this
Agreement all federal, state, local and foreign taxes that are required to be
withheld pursuant to any applicable laws and regulations.  Executive shall be
responsible for the payment of Executive’s portion of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this Agreement.
21.            Effective Date.  The “Effective Date” as used throughout this
Agreement means the first calendar day after the Revocation Period ends, or on
the date it is fully executed by the parties, whichever date is later, on which
date the terms of this Agreement shall be fully effective, enforceable and
non-revocable provided that Executive has not first timely served a Notice of
Revocation upon the Corporation prior to that date.  Notwithstanding the
foregoing, the Corporation may publicly file this Agreement with the SEC before
the end of the Revocation Period if it determines, in its sole and complete
discretion, that such filing is required by law.
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement and Release as of the day and year set forth
below.
 

    RALPH LAUREN CORPORATION          
Date: 
     06/30/16  
By:
/s/ Roseann Lynch          Name: Roseann Lynch         Title:
Corporate Senior Vice President, Chief
Talent Officer, Global People and Development
   
 
             




       
Date: 
     06/30/16  
By:
/s/ Robert Madore         ROBERT MADORE        
 
                 


 
11

--------------------------------------------------------------------------------

 